DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 10-13, 16-19, 22-23, 27, 29, 32-39, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US Patent Publication No. 2011/0175832; hereinafter Miyazawa) in view of Sasaki (US Patent Publication No. 2013/0215070).
With reference to claim 1, Miyazawa discloses a method of interaction between a user and an electronic device apparatus (100) (Figs. 1-3) having a touch sensitive surface (102) (see paragraphs 64-65), the method comprising:
accessing touch data (t1/P1) produced by an object being proximate to the touch-sensitive surface (102) and sensed by a touch sensor (102B) (see paragraphs 73, 110; Figs. 4, 8);
predicting a predicted touch time (t2/P2) for the object contacting the touch-sensitive surface (102) based on the accessed touch data (t1/P1) produced by the object being proximate to the touch-sensitive surface (see paragraphs 110-111; Fig. 8);
for a time window (t1-t7) that starts at the predicted touch time (t1), accessing data for a signal associated with the touch-sensitive surface (see paragraphs 114-115; Fig. 8);
after accessing touch data produced by the object being proximate to the touch-sensitive surface (102) (see paragraphs 73, 110; Figs. 4, 8), producing a touch event trigger (t2/P2) (see paragraph 110-111) and additional touch data (slope of the Z coordinate based/movement vector; see paragraphs 105-106) that indicates a physical touch event (in teaching selection of website at t3/P3; see paragraphs 112-114) for the object touching wherein there is a delay between the physical touch event (t3/P3) and the touch event trigger (t2/P2) and wherein the time window includes such delay (see Fig. 8);
determining a touch type (see paragraph 434-435) for the physical touch event based on the additional touch data (slope of the Z coordinate based/movement vector) and the data associated with the time window (see paragraphs 116-117, 130-131; Fig. 8).
While disclosing all that is required as explained Miyazawa fails to specifically disclose that the sensor for sensing vibration is a vibro-acoustic sensor or accessing buffered vibro-acoustic data as recited.
Sasaki discloses an electronic device having a touch screen sensitive surface (2) (see paragraph 27, Figs. 1-2), a touch sensor (4) for sensing an object, a vibro-acoustic sensor (3) for sensing (11) vibration or audio waves with respect to the touch-sensitive surface or imparted into the apparatus (see paragraphs 27, 29; Fig. 1), and accessing buffered vibro-acoustic data associated with the touch-sensitive surface (see paragraphs 42-43, 45-46)
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of a vibro-acoustic sensor similar to that which is taught by Sasaki to be carried out in a device 

With reference to claim 27, Miyazawa discloses a machine-readable tangible storage medium having thereon data representing sequences of instructions, which when executed by an electronic device having a touch–sensitive surface (see paragraphs 68-69; Figs. 1-3), cause the electronic device to perform a method comprising the steps of:
accessing touch data (t1/P1) produced by an object being proximate to the touch-sensitive surface (102) and sensed by a touch sensor (102B) (see paragraphs 73, 110; Figs. 4, 8);
predicting a predicted touch time (t2/P2) for the object contacting the touch-sensitive surface (102) based on the accessed touch data (t1/P1) produced by the object being proximate to the touch-sensitive surface (see paragraphs 110-111; Fig. 8);
for a time window (t1-t7) that starts at the predicted touch time (t1), accessing data for a signal associated with the touch-sensitive surface (see paragraphs 114-115; Fig. 8);
after accessing touch data produced by the object being proximate to the touch-sensitive surface (102) (see paragraphs 73, 110; Figs. 4, 8), producing a touch event trigger (t2/P2) (see paragraphs 110-111) and additional touch data (slope of the Z coordinate based/movement vector; see paragraphs 105-106) that indicates a physical touch event (in teaching selection of website at t3/P3; see paragraphs 112-114) for the object touching wherein the touch event trigger (t2/P2) and the additional touch data are produced by touch circuitry that receives and process a touch signal for the physical touch event (see paragraphs 68-69), wherein a length of the time window is determined based on the additional touch data associated with the physical touch event (additional touch input received after touch event trigger (t2/P2); see paragraphs 115, 139; Figs. 8, 10, 11), wherein there is a delay between the physical touch event (t3/P3) and the touch event trigger (t2/P2) and wherein the time window includes such delay (see Fig. 8);
determining a touch type (see paragraph 434-435) for the physical touch event based on the additional touch data (slope of the Z coordinate based/movement vector) and the data associated with the time window (see paragraphs 116-117, 130-131; Fig. 8).
While disclosing all that is required as explained Miyazawa fails to specifically disclose that the sensor for sensing vibration is a vibro-acoustic sensor or accessing buffered vibro-acoustic data as recited.

Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of a vibro-acoustic sensor similar to that which is taught by Sasaki to be carried out in a device similar to that which is taught by Miyazawa to allow the device to account for movement of the device when the object is to contact the surface in order to more accurately predict touch to the surface of the panel for thereby increasing processing time (see paragraph 45-46). 

With reference to claim 29, Miyazawa discloses an apparatus (100) (Figs. 1-3) comprising:
a touch-sensitive surface (102) (see paragraphs 64-65);
a touch sensor (102B) for sensing an object proximate to the touch-sensitive surface an object touch the touch-sensitive surface and, in response producing a touch signal (see paragraphs 70-73);
touch circuitry for receiving and processing the touch signal from the touch sensor (see paragraphs 68-69, 71; Fig. 3);

at least one processor (110) and memory (111, 112) (see paragraphs 68-69: Fig. 3);
	accessing touch data (t1/P1) produced by an object being proximate to the touch-sensitive surface (102) and sensed by a touch sensor (102B) (see paragraphs 73, 110; Figs. 4, 8);
	predicting a predicted touch time (T2/P2) for the object contacting the touch-sensitive surface (102) based on the accessed touch data (t2/P1) produced by the object being proximate to the touch-sensitive surface (see paragraphs 110-111; Fig. 8);
	for a time window (t1-t7) that starts at the predicted touch time (t1), accessing data for a signal associated with the touch-sensitive surface (see paragraphs 114-115; Fig. 8);
	after accessing touch data produced by the object being proximate to the touch-sensitive surface (102) (see paragraphs 73, 110; Figs. 4, 8), receiving a touch event trigger (t2/P2) (see paragraphs 110-111) and additional touch data (slope of the Z coordinate based/movement vector; see paragraphs 105-106) that indicates a physical touch event (P3) for the object touch wherein the touch event trigger (t2/P2) and the additional touch data are produced by the touch circuitry receiving and processing a touch signal for the physical touch event (see paragraphs 68-69), wherein a length of the time window is determined based on the additional touch data associated with the physical touch event (additional touch input received after touch event trigger (t2/P2); see paragraphs 115, 139; Figs. 8, 10, 11), wherein there is a delay between the physical touch event (t3/P3) and the touch event trigger (t2/P2) and wherein the time window includes such delay (see Fig. 8);
	
	determining a touch type (see paragraphs 434-435) for the physical touch event based on the touch data and the data associated with the time window (see paragraphs 116-117, 130-131; Fig. 8).
While disclosing all that is required as explained Miyazawa fails to specifically disclose that the sensor for sensing vibration is a vibro-acoustic sensor or accessing buffered vibro-acoustic data as recited.
Sasaki discloses an electronic device having a touch screen sensitive surface (2) (see paragraph 27, Figs. 1-2), a touch sensor (4) for sensing an object, a vibro-acoustic sensor (3) for sensing (11) vibration or audio waves with respect to the touch-sensitive surface or imparted into the apparatus (see paragraphs 27, 29; Fig. 1), and accessing buffered vibro-acoustic data associated with the touch-sensitive surface (see paragraphs 42-43, 45-46)


 With reference to claim 5, Miyazawa and Sasaki disclose all that is required as explained above to claim 1, wherein Miyazawa further discloses that the object is a finger or instrument in proximity to the touch-sensitive surface (see paragraphs 65; Fig. 4).

With reference to claim 6, Miyazawa and Sasaki disclose all that is required as explained above to claim 1, wherein Miyazawa further discloses that the touch data is indicative of a finger or instrument determined to be approaching the touch-sensitive surface (see paragraph 66; Fig. 4).

With reference to claims 10 and 32, Miyazawa and Sasaki disclose all that is required as explained above to claim 1 or 29, wherein Miyazawa further discloses that the time window ends at an ending time (t7/P7) associated with the touch even trigger (see paragraphs 113-114; Fig. 8).

With reference to claims 11 and 33, Miyazawa and Sasaki disclose all that is required as explained above to claim 1 or 29, wherein Sasaki further discloses that wherein the vibro-acoustic data includes vibration data caused by the physical touch event (in teaching usage of acceleration sensor (11); see paragraph 29; Figure 1).

With reference to claims 12 and 34, Miyazawa and Sasaki disclose all that is required as explained above to claim 1 or 29, wherein Sasaki further discloses that wherein the vibro-acoustic data includes acoustic data caused by the physical touch event (see paragraph 29).

With reference to claims 13 and 35, Miyazawa and Sasaki disclose all that is required as explained above to claim 1 or 29, wherein Sasaki further discloses that wherein the determining the touch type comprises:
extracting features from the additional touch data (in teaching data received after touch as well as slope of touch (see paragraph 46) and vibro-acoustic data (see paragraphs 29, 47); and
classifying the features to determine a touch type for the physical touch event (in teaching processing saved sensor outputs to determine the output to be generated based on the touch event; see paragraphs 48-49).

claims 16 and 36, Miyazawa and Sasaki disclose all that is required as explained above to claim 13 or 35, wherein Miyazawa further discloses that wherein the features include at least one feature based on a pressure (force sensor; 300) of the physical touch event (see paragraphs 249-250; Fig. 17)
With reference to claims 17 and 37, Miyazawa and Sasaki disclose all that is required as explained above to claim 13 or 35, wherein Miyazawa further discloses features from the touch data includes at least one feature based on a capacitance of the physical touch event (see paragraph 71).

With reference to claims 18 and 38, Miyazawa and Sasaki disclose all that is required as explained above to claim 13 or 35, wherein Miyazawa further discloses that the features include at least one feature based on a time domain representation of the sensor data or on a derivative of the time domain representation of the sensor data (see paragraph 103; Figure 8).

With reference to claims 19 and 39, Miyazawa and Sasaki disclose all that is required as explained above with reference to claim 13 or 35, wherein Miyazawa further discloses that the features include at least one feature based on a frequency domain representation of the sensor data or on a derivative of the time domain representation of the sensor data (in 

With reference to claims 22 and 42, Miyazawa and Sasaki disclose all that is required as explained above with reference to claim 13 or 35, wherein Miyazawa further discloses that the features include at least one feature based on a statistical value of the sensor data (see paragraphs 17-19).

With reference to claims 23 and 43, Miyazawa and Sasaki disclose all that is required as explained above to claim 13 or 35, wherein Sasaki further discloses that the features include at least one feature based on at least one of the following for the vibro-acoustic data: skewness, dispersion, root mean square, zero crossing, power sum, range, average value, center of mass and standard deviation (in teaching average value; see paragraph 44).



Claims 20-21 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Sasaki as applied to claim 13 or 35 above, and further in view of Harrison (WIPO 2013/059488).
With reference to claims 20 and 40, Miyazawa and Sasaki disclose all that is required as explained above with reference to claim 13 or 35, however fail to disclose an extracted feature of the touch data is based on powers in different bands of a frequency domain as recited.
Harrison discloses an electronic device including a touch-sensitive surface configured to generate a touch event when an object touches the touch sensitive surface capable of detecting the onset of a touch and a touch event classifier configured to classify the touch event (see abstract), wherein touch sensor data of the user touch interactions include at least one feature based on powers in different bands of a frequency domain representation of the sensor data or of a derivative of powers in different frequency bands of a frequency domain representation of the sensor data (page 10, lines 3-9; Figure 3).

With reference to claims 21 and 41, Miyazawa and Sasaki disclose all that is required as explained above with reference to claim 13 or 35, wherein Harrison further discloses that the features include at least one feature based on a ratio of powers in different bands of a frequency domain representation of the vibro-acoustic data or of a derivative of a ratio of .


Claims 25 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Sasaki as applied to claim 1 or 29 above, and further in view of Bajaj et al. (US Patent Publication No. 2014/0009401; hereinafter Bajaj).
With reference to claims 25 or 44, Miyazawa and Sasaki disclose all that is required as explained above to claim 1 or 29, however fail to disclose a first action and a second action executed for a first touch type and a second touch type as recited.
Bajaj discloses an input apparatus (300) capable of executing an action (140, 150) on the electronic device in response to the physical touch event and the touch type (110), wherein is executed for a first touch type (soft touch) and , which differs from the first action (140), is executed for a second touch type (hard touch) (see paragraphs 27, 32-34; Figs. 1, 3).
Therefore it would have been obvious to allow the usage of a first and second touch type for performing different actions similar to that which is taught by Bajaj to be carried out in a device similar to that which is taught 

With reference to claims 45-46, Miyazawa and Sasaki disclose all that is required as explained above to claim 1 or 29, however fail to disclose the touch type as recited.
Bajaj further discloses that the determined touch type is selected from one or more of a finger pad (soft touch), a knuckle or a fingernail (hard touch) (see paragraph 27).


Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. The applicant argues that Miyazawa and Sasaki fail to disclose the claimed features.  Specifically, the applicant argues Miyazawa fails to disclose “after accessing touch data produced by the object being proximate to the touch-sensitive surface, producing a touch event trigger and additional touch data that indicate a physical touch event for the object touch the touch-sensitive surface, wherein the touch event trigger and the additional touch data are produced by touch circuitry that receives and processes a touch signal for the physical touch event” and that “a time .


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TAKASHIMA (US2007/0097073) discloses an electronic apparatus capable of detecting vibro-acoustic data from contact by a user on a display screen (see abstract, paragraphs 26-39, Figs. 1-3).
MICHAELIS et al. (US2011/0248927) discloses a touchscreen device capable of distinguishing between a fingernail and a palm-side fingertip press as binary distinctions in order to perform different functions (see abstract; Figs. 1-4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A. D. E./
Examiner, Art Unit 2625
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625